Title: To James Madison from John Winthrop, 7 January 1813
From: Winthrop, John
To: Madison, James


Sir,
Boston Jany. 7. 1813
It may appear presumptuous in a private individual like myself to address the chief majistrate of a nation, but when the interest of a beloved country is at heart, when those all important ties which ought to unite, as an integral, ev’ry member of the Union are daily diminishing from causes which are, in a great measure, kept hid from your knowledge & prompted by my own sufferings produced by my adherence to the republican cause, I deem it my sacred duty to address you upon the subject.
When Docr. Eustis was first called to the War Departmnt. I was in habits of frequent intercourse with him; & the subject of Executive appointments, among others, being introduced, I stated to him the necessity of your being correctly informed as to the characters of candidates for Offices, & above all, as to the characters and influence of those who recommended them, & further that the republican cause had been greatly injured in this section of the Union, by injudicious appointments. I attached no blame to Mr Jefferson; I loved, honored & respected him; but censured those who from the basest sinister motives had wilfully misled him. The Docr. fully coincided with me in opinion, & said that he would take the Liberty as he thought it a duty, to suggest these facts to you. Yet, Sir, pardon me the remark, the same system has been unfortunately persevered in ever since, & although I have orally & by letters both to Docr. Eustis & Mr Hamilton protested against it, my monitions have been slighted or but partially regarded, untill the most deleterious consequences have followed, even in a more rapid and fatal succession than I predicted. You have had men recommended to you, as competent to fill responsible and lucrative offices, who five or six years ago kept wine cellars, were Shoemakers & were some of a lower grade, who possessed no one requisite for the Offices to which they were appointed, except being violent partizans: Many of them destitute of education or influential family connections & have little or no weight of character among the well inform⟨ed⟩ part of the community where they reside. Several me⟨m⟩bers of Congress from this State, have, as I am informed been very active in recommending their subordinate agent⟨s⟩ to your favor, without discovering to you their own dir⟨ect⟩ or remote interests; but Sir, I hope you will pardon my presumption, if I recommend the adoption of the latin mott⟨o⟩ “Audi alteram partem.” Then you will receive the whole truth. The public voice has been loud in its disapprobat⟨ion⟩ of many of our delegates, & their influence in the counties th⟨ey⟩ represent is merely nominal. Had I not the most exalt⟨ed⟩ opinion of the purity of your motives & your earnest wish to consult the best interests of your country I should not venture to be thus explicit; I have ineffectually tried to convey the truth thro’ the heads of Departments, & I now a⟨d⟩dress the source of their power. You may rely on the fact, that nearly one half the opposition to your Govern⟨ment⟩ in this State has grown out of these causes. Men who had suffered great mortifications, had been excluded from the benefit of monied institutions, and even from visit[i]ng good society, solely from their attachment to an elective government; have been left, to buffet the storms of party, in neglect, whilst others of the description beforce [sic] mentioned have basked in the sunshine of Executive patronage. It is impossible any government whose basis is the principal of universal suffrage, however modified in this country, can long sustain itself, unless by the most vigilant attention to the appointment, of its subordinate officers. Men of talents and strong family interest have become disgusted, some of them in orde⟨r⟩ to screen themselves have united with the Federalists, but a far greater portion have kept aloof and would tak⟨e⟩ no part in the late elections. They could not in their con⟨s⟩ciences justify placing power and emolument in such improper hands, & they were determined to suffer in silence, but not under the additional reproach of vindicating such appointments. Those and similar causes combined with the severe pressure of just, tho’ unfortunate War, have amalgamated many of the most violent party antipathies, & produced in New England, a solid & prodigious mass of opposition to your administration. There is scarcely a single man of tolerable respectability who now advocates the cause.
The person who now has the honor of addressing you, has suffered severely under the mortifications & disappointments he discribes. For a year past he has been boyed up by the most delusive promises from Docr Eustis & Mr Hamilton, and while espousing a sinking cause has been crushed in its fall. Immediately on my return from Europe, & in conjunction with Mr Erving I warmly embraced the republican cause, & in several public meetings in this Town, openly advocated the election of Mr Jefferson, as I considered the measures he would pursue, essentially opposed to ev’ry thing resembling an heredetary establishment. I entered life with flattering prospects, a good estate and extensive family connections. ’Tis now nearly twelve years since I have been labouring under the morbid effects of my first political attempt I have never, ’till within the past year, solicited an office, nor have I, in any manner, received countenance or patronage from the government in whose cause I suffered. My early friend⟨s⟩ and acquaintance have refused extending their assistance, because I had professed the opinions of a party, they chose to consider, as unpopular as they were degrading. Owing to these circumstances, for some years past, I have been compelled to quit my accustomed occupation & have done business under other names. But the calamities of War have checked that source, & the loss of a considerable property coming from New Orleans & taken by the British, together with the increasing expenses of a young family, render me incompetent to provide for my annual expenditures. Col Hichborn my father in law, & well known to Col. Munroe, is also very infirm, & needs my assistance.
Under these circumstances Sir, I presume to address you. To state facts with which Mr Lloyd and Docr. Eustis are conversant & to request you would interest yourself in my favor, by placing me in some Office where my exerti[o]ns may prove useful to myself and country. My relations are all strongly republican, & my uncle James Winthrop has been an elector of Mr Jeffersons.
Should you deem it proper to acknowledge the receipt of this letter, & wish any further evidence of the facts contained in it; you will confer a lasting obligation on one, who has the honor to be Sir, Yr Most Obt. respectful servant
John Winthrop
